                                                                                   1   BANAFSHEH, DANESH & JAVID, PC
                                                                                   2   KEVIN DANESH, ESQ. [SBN 228891]
                                                                                       kd@bhattorneys.com
                                                                                   3   ALLEN SPLOPUKO, ESQ. [SBN 308493]
                                                                                   4   as@bhattorneys.com
                                                                                       9701 Wilshire Boulevard, 12th Floor
                                                                                   5   Beverly Hills, California 90212
                                                                                   6   Telephone: (310) 887-1818
                                                                                       Facsimile: (424) 302-0241
                                                                                   7
                                                                                   8   Attorneys for Plaintiff FERNANDO ISAI RODRIGUEZ
                                                                                   9
                                                                                  10               SUPERIOR COURT FOR THE STATE OF CALIFORNIA

                                                                                  11
BANAFSHEH, DANESH & JAVID, PC




                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                Phone: (310) 887-1818 Facsimile: (424) 302-0241




                                                                                  12
                                         Beverly Hills, California 90212
                                         9701 Wilshire Blvd., 12th Floor




                                                                                  13   FERNANDO ISAI RODRIGUEZ, an             CASE NO.: 4:19-cv-05230-HSG
                                                                                  14   individual                              ORDER GRANTING
                                                                                  15                                           PLAINTIFF’S REQUEST FOR
                                                                                                         Plaintiff,            TELEPHONIC APPEARANCE AT
                                                                                  16                                           CASE MANAGEMENT
                                                                                  17         vs.                               CONFERENCE
                                                                                  18   LANDSTAR; JOHN DOE, an                  [Re: Docket No. 9]
                                                                                  19   individual; and DOES 1 to 20,
                                                                                       inclusive,                              Date:         November 26, 2019
                                                                                  20
                                                                                                                               Time:         2:00 p.m.
                                                                                  21                     Defendants.           Courtroom:    2
                                                                                                                               Judge:        Hon. Haywood S. Gilliam, Jr.
                                                                                  22                                           Trial Date:   None set
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                             UPON GOOD CAUSE SHOWING, it is hereby ordered that Allen
                                                                                  26
                                                                                       Splopuko, counsel for Plaintiff FERNANDO ISAI RODRIGUEZ, shall
                                                                                  27
                                                                                       appear telephonically at the Case Management Conference scheduled
                                                                                  28


                                                                                             ORDER GRANTING PLAINTIFF’S REQUEST FOR TELEPHONIC APPEARANCE AT CASE
                                                                                                                 MANAGEMENT CONFERENCE 1
                                                                                   1   for Tuesday, November 26, 2019 at 2:00 p.m. Counsel shall contact
                                                                                   2   CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.
                                                                                   3   IT IS SO ORDERED.
                                                                                   4
                                                                                   5   Date: 11/21/2019                     By:____________________________
                                                                                   6                                              Honorable United States District
                                                                                   7                                              Court Judge
                                                                                   8
                                                                                   9   .
                                                                                  10
                                                                                  11
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (424) 302-0241




                                                                                  12
                                         Beverly Hills, California 90212
                                         9701 Wilshire Blvd., 12th Floor




                                                                                  13
                                                                                  14
                                                                                  15
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28


                                                                                             ORDER GRANTING PLAINTIFF’S REQUEST FOR TELEPHONIC APPEARANCE AT CASE
                                                                                                                 MANAGEMENT CONFERENCE 2
